 In the Matterof THOMPSON-WEINMAN&Co.,INC.,'EMPLOYERandUNITED CONSTRUCTION WORKERS, U. M. W.,A. F.L., PETITIONERCase No. 10-B-1847.-Decided August 16, 1946Mr.-Scott Camp,of Sparta, Tenn., for the Employer.'Mr. Luke Ridenour,of Caryville, Tenn., for the Petitioner.Mr. Martin-T. Cainacho,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEUpon a petition duly filed, the National Labor Relations Boardconducted on June 1, 1946, a prehearing election pursuant to ArticleIII, Section 3, of the Board's Rules and Regulationsamongemployeesof the Employer in the unit'hereinafter found appropriate, to deter-,mine whether or not they desire to be- represented by .the Petitionerfor the purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 28 eligiblevoters and that 26 of these eligible voters cast valid ballots, of which17 were for the Petitioner, 9 were against, and 2 other ballots castwere challenged.Thereafter, pursuant to Article III, Section 10, of the Rules andRegulations, the Board provided for an appropriate hearing upondue notice before Albert D. Maynard, Trial Examiner.The hear-ing was held at Sparta, Tennessee, on June 27, 1946.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in, the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThompson-Weinman & Co., Inc., is a Georgia corporation with itsprincipal office located in Caterville, Georgia.It is engaged in the1The pleadings were amended at the hearing to name the Petitioner as shown above.70 N. L. R. B., No 10. 92 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarrying, grinding, sale and distribution of limestone.This pro-ceeding is concerned with its quarry plant in White County, Sparta,Tennessee.During the yearending1945, the Employer purchased:in. egce'ssof $2,000.00 worth of rawmaterialand supplies consisting principallyofmachinery,machine parts,explosives,electricity,gasoline andoil, approximately 60 percent of which purchases was made outsidethe State of Tennessee.During the same period the Employer soldin excessof $80,000.00 worth of finished products, consisting entirelyof limestone.From 80 to 90 percent of the finished products wasshipped to points outside the State of Tennessee.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDThe Petitioneris a labor organizationaffiliatedwith AmericanFederation of Labor, claiming torepresent-employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allthe employees of the Employer at its quarry plant in White County,.Sparta, Tennessee, but excluding- all clerical employees,,>the--plant-superintendent and all or any other supervisory employees 2 withauthority to hire, promote, discharge, discipline, or otherwise effectt,changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.-V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has secured a majority of the valid votes cast in the2 The parties are in accord that the only supervisory employee at the quarry plant,isMr.Clay Webster.Further it was stipulated at the hearing that the.Employer does not maiq-tain any office or clerical staff in White County or in Sparta,Tennessee. THOMPSON-WEINMAN. &' CO., INC.93election.We shall certify the Petitioner as the collective bargainingrepresentativeof the employees in the appropriate unit.'CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,IT Is HEREBY 'CERTIFIED that the United Construction Workers,U. M. W., A. F. L., has been designated and selected by a majority ofall the employees of Thompson-Weinman & Co., Inc., Caterville,Georgia, at its quarry plant in White County, Sparta, Tennessee, butexcluding all clerical employees, the plant superintendent, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or other-wise effect changes in the status of employ-ees, or effectively recommend such action, as their representative forthe purposes of collective bargaining, and that,pursuant to Section 9-(a) of the Act, the said organization is the exclusive representative of-all such employees for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.e The two challenged ballots mentionedsupra,not being determinative in the election,were not in issue at thebearing.